Citation Nr: 0944806	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-39 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, claimed as defective vision or vision loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
December 1975 to March 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran initially requested a Travel Board hearing, 
but subsequently withdrew this request in writing in December 
2006.  38 C.F.R. § 20.704(e) (2009).

In July 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In April 2009, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.  


FINDING OF FACT

The Veteran's eye disorders, hyperopia and presbyopia, are 
types of refractive error and, therefore, not disability 
subject to service connection under VA regulations.  


CONCLUSION OF LAW

The Veteran's bilateral eye disorder was not incurred in or 
aggravated by his military service; his claim for this 
disorder cannot be granted as a matter of law.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran attributes his vision loss to his military 
service.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

When no preexisting disorder is noted upon entry into 
service, the Veteran is presumed to have been in sound 
condition upon entry and the presumption of soundness arises.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

VA's General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, for 
disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The United States 
Court of Appeals for the Federal Circuit adopted the 
General Counsel's position in the Wagner decision mentioned.

Conversely, if a pre-existing disorder is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In its May 2006 rating decision and October 2006 statement of 
the case (SOC), the RO determined the Veteran's bilateral 
defective vision is the result of refractive error, a 
congenital or developmental defect.  Generally, a congenital 
disease or defect is not service connectable as a matter of 
express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional 
disability due to aggravation during service of the 
congenital disease, but not defect, by superimposed disease 
or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  To 
emphasize, service connection is available for congenital 
diseases, but not defects, that are aggravated in service.  
Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service and/or that the Veteran's bilateral vision loss is 
due to a congenital or developmental defect versus disease.  
See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe 
v. Brown, 7 Vet. App. 238, 246 (1994).

There is no disputing the Veteran has defective vision or 
vision loss, as claimed.  The March 2009 eye examination 
resulted in several diagnoses - namely, hyperopia, 
presbyopia, cortical cataracts in each eye, and a cotton wool 
spot in the right eye.  But there is no indication the 
Veteran is seeking service connection for his cataracts or 
cotton wool spot, let alone any competent evidence relating 
those conditions to his military service.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 
3 Vet. App. 396, 399 (1992) (indicating VA adjudicators must 
address all issues reasonably raised and all potential 
theories of entitlement).

And regarding the other diagnoses of hyperopia and 
presbyopia, these disorders associated with the Veteran's 
vision loss cannot be service connected as a matter of law.  

The service entrance examiner noted the Veteran to have a 
pre-existing condition of bilateral defective vision 
(although it was not considered disqualifying (NCD) 
from service), as this was expressly indicated on the report 
of the entrance examination.  His 1975 military enlistment 
physical examination indicated he had corrected visual acuity 
of 20/30 (normal is 20/20).  

The question then becomes whether the nature of this 
preexisting condition was congenital or developmental in 
nature.  The Board previously remanded this claim for medical 
comment on whether the Veteran's pre-existing bilateral 
defective vision is due to a congenital or developmental 
abnormality, i.e., due to refractive error.  In response, the 
March 2009 VA compensation examiner found the Veteran had a 
preexisting condition of hyperopia.  Specifically, the 
examiner stated "[t]he Veteran entered the military with 
20/40 uncorrected and corrected vision due to hyperopia."  
And the examiner further concluded that 
"his [i.e., the Veteran's] difficulty focusing is entirely 
related to his preexisting condition of latent hyperopia."  

VA regulations regard hyperopia and presbyopia as types of 
refractive error.  The VA Adjudication Procedure Manual, M21-
1MR, Part III, Subpart iv, Chapter 4, Section B provides 
guidance on evaluating conditions of the organs of special 
sense (i.e., the eyes).  Refractive errors are defined to 
include astigmatism, myopia, hyperopia, and presbyopia.  See 
M21-1MR, Part III, Subpart iv, 4.B.10.d.

Hyperopia is an error of refraction as a result of the 
eyeball being too short from front to back and is called 
farsightedness.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
904 (31st ed. 2007).  In turn, presbyopia is defined as a 
type of hyperopia, a refractive error, "a visual condition 
that becomes apparent especially in middle age and in which 
loss of elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  McNeely v. Principi, 3 Vet. App. 357, 363-64 
(1992).  

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which benefits are authorized if incurred or 
aggravated in service.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  In Terry v. Principi, 340 F. 3d 1378, 1384 (2003), 
the Federal Circuit upheld the validity of VA regulation's 
exclusion of refractive error of the eye from definitions of 
injury and disease, especially as embodied in 38 C.F.R. § 
3.303(c).  See also McNeely v. West, 16 Vet. App. 391, 1999 
WL 79896 (Vet. App.) (1999); Moreno v. West, 17 Vet. App. 
363, 2000 WL 815488 (Vet. App.) (2000); Kinch v. Brown, 8 
Vet. App. 300, 1995 WL 621024 (1995).



As such, regardless of the character or the quality of any 
evidence which the appellant could submit, a strictly 
developmental defect, such as refractive error, including 
hyperopia and presbyopia, cannot be recognized as a 
disability under the terms of the VA's Schedule for Rating 
Disabilities and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn 
v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. 
App. 439 (1992).  

Accordingly, a disorder that is not a disability for VA 
purposes cannot be service connected, with a limited 
exception for evidence of aggravation by superimposed disease 
or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 
Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-
515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  
But this limited exception is unavailable to the Veteran.  
His service treatment records are unremarkable for evidence 
of aggravation of his hyperopia and presbyopia by a 
superimposed disease or injury.  To the extent he has "vision 
loss" due to refractive error, such as hyperopia and 
presbyopia, the Board emphasizes these conditions are 
considered to be developmental and, therefore, are not 
disabilities under VA law.  Consequently, service connection 
cannot be granted for these conditions.

Accordingly, as the disposition of the Veteran's claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for service connection for a bilateral eye 
disorder, including defective vision or vision loss, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


